Citation Nr: 0202360	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  98-08 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rate of pension to a surviving 
spouse by reason of the need for regular aid and attendance 
and/or for housebound status.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The appellant is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed herself, to attend to the wants of nature, or to 
protect herself from the hazards incident to her daily 
environment.  Her disabilities do not render her bedridden.

3.  The appellant's disabilities, when considered in 
combination with each other, do not result in her inability 
to care for most of her daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect herself from the hazards and dangers of 
her daily environment; nor do they result in her confinement 
to her home or the immediate premises.


CONCLUSION OF LAW

The criteria for a special monthly allowance by reason of the 
appellant being in need of the regular aid and attendance of 
another person and/or by reason of the appellant being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1541 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of a well-grounded claim and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of her claim under 
the VCAA.  The Board finds that the RO's development/notice 
letters, rating decision and statement of the case furnished 
to the appellant and her representative in connection with 
this appeal provided sufficient notice of the kind of 
information she would need to substantiate her claim for the 
benefit sought.  Furthermore, there is no indication that the 
RO has not provided adequate assistance in seeking evidence 
identified as relevant to the issue on appeal.  Most 
recently, in a March 2001 notice letter, the RO requested 
further evidentiary records, information and authorization to 
seek any further records identified by the appellant as 
relevant.  Further, the Board notes that the appellant's 
private treating physician has reported on the appellant's 
health and specifically addressed the issue of her need for 
aid and attendance and/or for housebound status.  Therefore, 
the Board finds that the requirements of the VCAA have been 
satisfied.

Under the relevant regulations, where a surviving spouse who 
is entitled to death pension is in need of the regular aid 
and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1541(d) (West 1991 & Supp. 
2001).  For pension purposes, a person shall be considered to 
be in need of regular aid and assistance if such person is 
(1) a patient in a nursing home on account of mental or 
physical incapacity, or (2) helpless or blind, or so near 
helpless or blind as to need the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.351 (2001).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  
A favorable rating does not require finding that all of the 
above listed disabling conditions exist.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2001).

In addition, a surviving spouse may be entitled to housebound 
status if she is permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities and it is reasonably certain these will remain 
throughout the surviving spouse's lifetime.  38 C.F.R. § 
3.351(e) (2001).

In this case, the appellant contends that her overall health 
condition warrants entitlement to the benefit sought as she 
has several medical conditions and thereby requires 
assistance of another person to attend to the daily functions 
in life.  The recent record in connection with this claim 
includes private medical records, the transcript of a March 
1999 hearing at the RO, and statements from the appellant and 
her daughters. 

In a private statement dated in March 1998, the appellant's 
treating physician stated that the appellant had multiple 
medical problems including hypothyroidism, bilateral carpal 
tunnel syndrome, depression, chronic low back pain and anal 
sphincter dysfunction.  The physician stated that the 
appellant may indeed need help with bathroom activities, and 
that there should be no restrictions on the appellant leaving 
home.  

A March 1998 statement of attending physician form 
specifically addressed factors associated with the issue of 
the appellant's need for aid and attendance and/or for 
housebound status.  That form was provided by the appellant's 
treating physician, and listed the appellant's current 
symptoms and complaints as (1) anal sphincter dysfunction; 
(2) depression; (3) low back pain; and (4) pain/numbness in 
the hands.  The form listed as diagnoses of disabilities, (1) 
anal sphincter dysfunction of unknown or questionable 
severity; (2) carpal tunnel [syndrome] of moderate severity; 
(3) hypothyroidism of moderate severity; (4) depression of 
moderate severity; and (5) low back pain of moderate 
severity.  The form indicated that the appellant leaves home 
on an as needed basis.  The form indicated that the appellant 
used a cane as an aid required for locomotion or movement.  
The form contained the following findings.  The appellant was 
not bedridden or blind.  She had a loss of anal sphincter 
control but no loss of bladder sphincter control.  The 
appellant could walk and get around without assistance and 
could dress and undress without assistance.  She could use 
the bath/toilet without assistance and could wash and keep 
herself clean and presentable.  She could feed herself 
without assistance and protect herself from the hazards of 
life.  The form noted that the appellant was not a patient in 
a nursing home.

Private medical records show that the appellant was treated 
in May 1998 for a gastrointestinal hemorrhage.  At that time 
she was hospitalized for several days and underwent 
colonoscopy and other diagnostic studies.  The operative 
report contains conclusions of adhesions, polyps at 10 cm. 
and colitis involving the splenic flexure area with endoscopy 
at least consistent with ischemic colitis.  The hospital 
report contains a number of diagnoses at discharge.   

In private statements dated in December 1998 and March 1999 
from William D. Bridges, M.D., he indicated that the 
appellant had been under his care since 1985 and was taking 
medications and being treated for depression and anxiety.

The recent pertinent medical records include various private 
medical records from 1997 through 1999, reflecting treatment 
for different medical conditions and disorders.

A February 2000 statement of attending physician form 
specifically addressed factors associated with the issue of 
the appellant's need for aid and attendance and/or for 
housebound status.  That form listed diagnoses of 
disabilities and their respective severity: (1) fibromyalgia, 
severe; (2) osteoarthritis, moderate; (3) peripheral 
neuropathy, moderate; (4) lumbar disc disease, severe; and 
(5) hypothyroidism, mild.  The form indicated that it was 
hard for the appellant to get out due to pain, fatigue and 
other symptoms; she could get out but not without severe pain 
and fatigue.  The form indicated that the appellant did not 
use a cane or other aids for locomotion or movement.  The 
form contained the following findings.  The appellant was not 
bedridden or blind.  She had no loss of anal sphincter 
control or bladder sphincter control.  The appellant could 
walk and get around without assistance and could dress and 
undress without assistance.  She could use the bath/toilet 
without assistance and could wash and keep herself clean and 
presentable.  She could feed herself without assistance and 
protect herself from the hazards of life.  The form noted 
that the appellant was not a patient in a nursing home.

During a March 1999 hearing at the RO, the appellant and her 
daughter testified regarding the appellant's disabilities and 
their impact on her ability to take care of herself.  That 
testimony indicated that the appellant's degenerative 
arthritis and psychiatric symptomatology were significant 
factors, and that her children helped her with shopping and 
other chores.  The appellant testified that she lived alone 
and could feed and bath herself. 

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant does not meet any of 
the foregoing criteria that would provide a basis to entitle 
the appellant special monthly pension in the form of aid and 
attendance benefits or housebound benefits.  The Board finds 
that the appellant is not entitled to a special monthly 
allowance based on the need for regular aid and attendance of 
another person.  The medical evidence does not indicate that 
she meets the criteria outlined in 38 C.F.R. § 3.351.  
Specifically, there is no indication that she is mentally or 
physically incapacitated to the extent that she needs regular 
aid and attendance.  Although in her March 1998 statement the 
physician indicated that the appellant may need help with 
bathroom activities, in the March 1998 statement of attending 
physician form, that physician confirmed that the appellant 
could use the bath/toilet without assistance and could wash 
and keep herself clean and presentable.  There is no evidence 
that the appellant is unable to feed herself, bathe herself, 
and attend to the needs of nature herself.  While she was 
noted to be using a cane in March 1998, she was not in 
February 2000, and she is able to walk and get around without 
assistance and can dress and undress without assistance.  

Further, the evidence does not show that she is unable to 
take care of daily self-care activities, or needs regular 
assistance to protect her from hazards or dangers incident to 
her daily environment due to disability.  Nor does the 
evidence otherwise show that she is in need of regular aid 
and attendance as envisioned by the regulation.  Although in 
recent correspondence received in January 2001 her daughter 
indicated that the appellant lived with her and had someone 
to provide assistance with tasks involving physical labor, 
the medical evidence indicates that previously the appellant 
was living at home alone.  Furthermore, the record does not 
show that the appellant is a patient in a nursing home or is 
helpless or blind, or so nearly helpless or blind as to 
require the regular attendance of another person.  
Accordingly, the Board concludes that the appellant is not 
entitled to special monthly allowance based on the need for 
regular aid and attendance.

In addition, entitlement to the housebound benefit requires 
that the surviving spouse be "permanently housebound," 
defined as being substantially confined to her home or 
immediate premises.  In this case, there is no evidence that 
the appellant is limited in her ability to leave her dwelling 
or immediate premises due to her disabilities. While she has 
maintained that she is unable to drive herself because her 
medication causes blurred vision, there is no medical 
evidence to support a claim that she is substantially 
confined to her home or immediate premises by reason of 
disability.  The medical evidence indicates that there should 
be no restrictions on the appellant leaving home, and she can 
apparently ambulate without difficulty.  Though it was noted 
in February 2000 that it was painful for her to get out, she 
could get out.  Moreover, none of the medical records reflect 
that the appellant has had any difficulty traveling to 
physician visits, and she has indicated in testimony that she 
was able to go to the grocery store to shop.  The evidence 
does not show that she is substantially confined to her home 
or immediate premises due to disability.  For these reasons, 
entitlement to housebound status is not in order.

As the Board has found a preponderance of the relevant 
evidence to be against this claim, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2001).


ORDER

An increased rate of pension to a surviving spouse by reason 
of the need for regular aid and attendance and/or for 
housebound status is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

